 659321 NLRB No. 92RITZ-CARLTON HOTEL CO.1We note in this regard that the Respondent did not request re-view of the Regional Director's February 21, 1996 Decision and Di-
rection of Election in which the Regional Director determined the
appropriate unit. In these circumstances, the Respondent is precluded
under Sec. 102.67(f) of the Board's Rules from raising the same
issue in the instant proceeding. See A. Bonfatti & Co., 316 NLRB623 fn. 1 (1995).The Ritz-Carlton Hotel Company and TeamstersLocal 830, a/w International Brotherhood of
Teamsters, AFL±CIO. Case 4±CA±24880July 9, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENPursuant to a charge filed on April 29, 1996, theGeneral Counsel of the National Labor Relations
Board issued a complaint on May 10, 1996, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 4±RC±18779. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint and asserting an affirmative defense.On June 3, 1996, the General Counsel filed a Mo-tion for Summary Judgment and Memorandum in Sup-
port, with exhibits attached. On June 5, 1996, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent did not file a
response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits that the Unionwas certified and has since requested bargaining, but
attacks the validity of the certification on the ground
that the unit is inappropriate, and denies that the Re-
spondent has failed and refused to bargain with the
Union as the exclusive collective-bargaining represent-
ative of the unit.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding.1The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has notraised any representation issue that is properly litigablein this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that no factual issues warranting ahearing are raised by the Respondent's denial that it
has refused to bargain with the Union as the exclusive
bargaining representative of the unit. Although the Re-
spondent denies this allegation, nowhere in its answer
does the Respondent assert that it has offered or agreed
to bargain with the Union. On the contrary, the Re-
spondent's only affirmative defense is that the Union's
certification was improper. Moreover, the Respondent
has not responded to the General Counsel's motion
and thus has not contested the General Counsel's as-
sertion therein that the Respondent is refusing to bar-
gain with the Union. In these circumstances, we find
that the Respondent is in fact refusing to bargain with
the Union as alleged. See Maple View Manor, 320NLRB 1149 (1996), and Indeck Energy Services ofTurner Falls, 318 NLRB 321 (1995).Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Pennsyl-vania corporation, has operated a hotel in Philadelphia,
Pennsylvania. During the 12-month period preceding
issuance of the complaint, the Respondent, in conduct-
ing its business operations, received gross revenues in
excess of $500,000, and purchased and received goods
valued in excess of $50,000 directly from points out-
side the Commonwealth of Pennsylvania. We find thatthe Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held March 14, 1996, theUnion was certified on March 25, 1996, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time employees inthe Engineering Department at the Employer's
Philadelphia, Pennsylvania hotel, excluding all
other employees, guards and supervisors as de-
fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act. 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''B. Refusal to BargainAbout April 12, 1996, the Union, by letter, re-quested that the Respondent recognize and bargain
and, since about April 17, 1996, the Respondent has
refused. We find that this refusal constitutes an unlaw-
ful refusal to bargain in violation of Section 8(a)(5)
and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after April 17, 1996, to recog-nize and bargain with the Union as the exclusive col-
lective-bargaining representative of employees in the
appropriate unit, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to recognize and bargain on request
with the Union, and, if an understanding is reached, to
embody the understanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); and Burnett Construction Co., 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, The Ritz-Carlton Hotel Company, Phila-
delphia, Pennsylvania, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with Team-sters Local 830, a/w International Brotherhood of
Teamsters, AFL±CIO as the exclusive bargaining rep-
resentative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with theUnion as the exclusive representative of the employees
in the following appropriate unit on terms and condi-
tions of employment, and if an understanding is
reached, embody the understanding in a signed agree-
ment:All full-time and regular part-time employees inthe Engineering Department at the Employer's
Philadelphia, Pennsylvania hotel, excluding all
other employees, guards and supervisors as de-
fined in the Act.(b) Within 14 days after service by the Region, postat its facility in Philadelphia, Pennsylvania, copies of
the attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 4, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 29, 1996.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to recognize and bargain withTeamsters Local 830, a/w International Brotherhood of
Teamsters, AFL±CIO, as the exclusive representative
of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, recognize and bargain with theUnion and put in writing and sign any agreement
reached on terms and conditions of employment for
our employees in the bargaining unit: 661RITZ-CARLTON HOTEL CO.All full-time and regular part-time employees inthe Engineering Department at our Philadelphia,Pennsylvania hotel, excluding all other employees,guards and supervisors as defined in the Act.THERITZ-CARLTONHOTELCOMPANY